DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after December 9, 2016, is being examined under the first inventor to file provisions of the AIA .
A Request for Continued Examination was filed on August 7, 2022 reopening prosecution.  An Amendment was also filed on August 7, 2022.
In the Amendment, claims 1, 4-8, 12, 15, 18, 19, and 21 were amended and claims 3 and 17 were cancelled. 
Claims 1, 4-12, 15, and 18-22 are currently pending and under examination, of which claims 1 and 15 are independent claims.

Response to Amendment
Applicant’s amendments to the claims have overcome the objections previously set forth.
In view of the substantive claim amendments to independent claims 1 and 15 and the arguments presented, the prior art rejections are withdrawn.

Response to Arguments
Applicant’s arguments with respect to the 35 USC 103 rejections of the independent claims 1 and 15 have been considered and the prior art rejections withdrawn. Dependent claims 4-12 and 18-22 depend directly, or indirectly, from independent claims 1 and 15, respectively.

35 USC § 112(f) Analysis
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

Claims 15, 18, 19, 21, and 22 are interpreted under 35 U.S.C. 112(f), as reciting means for performing a specified function.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification, as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Referring to independent claim 15, this claim recites the claim limitations “a data collecting unit”, “a processing unit”, and “a control unit”.  
For purposes of examination and in accord with paragraph [0049] of the Specification as filed, the “data collecting unit” will be construed as at least one sensor.
For purposes of examination and in accord with paragraph [0084] of the Specification as filed, the “processing unit” will be construed as a processor.  
For purposes of examination and in accord with paragraphs [0051] and [0052] of the Specification as filed, the “control unit” will be construed as a switch controller, a controller or control circuit.
Referring to claims 18, 21, and 22, the recitations of these claims simply adds more detail to or are cumulative to the units of independent claim 15. Such recitations of claims 18, 21, and 22 do not include additional element(s) that would be rendered sufficient to overcome a means-plus-function interpretation. For purposes of examination, the units will be construed as a means for performing each of the corresponding functions being recited in claims 18, 21, and 22.  
Referring to claim 19, this claim recites the claim limitations “a model calculation unit” and “a calculation-determination unit”.  For purposes of examination and in accord with paragraph [0084] of the Specification as filed, the “model calculation unit” will be construed as a processor and a memory. The processor controls the “model calculation unit” to execute claimed functions.  The memory of the “model calculation unit” stores the function as claimed.  For purposes of examination and in accord with paragraph [0084] of the Specification as filed, the “calculation-determination unit” will be construed as a processor. The processor controls the “calculation-determination unit” to execute claimed functions.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 4-12, 15, and 18-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 recites, “...determining an environment scene state of the current environment in the space according to the first environmental data;… wherein the determining the environment scene state of the current environment in the space according to the first environmental data comprises:… determining the environment scene state of the current environment in the space by comparing the first eigenvalue parameter and the plurality of second eigenvalue parameters,…”.  
Under its broadest reasonable interpretation, if a claim limitation covers performance that can be executed in the human mind, but for the recitation of generic electronic devices or generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Under their broadest reasonable interpretation and based on the description provided in the Specification, such as paragraphs [0047], [0051], and [0053] describing the determining of the environment scene state.  As described, the determining function could be performed as a mental process that can be performed through observation, evaluation and judgement. A person could visually monitor the current environment to determine whether occupied or not occupied.  With respect to the comparison of the first eigenvalue parameter and the plurality of second eigenvalue parameters, such limitation is a mathematical concept based on a comparing relationship of eigenvalue parameters. See paragraphs [0058], [0062], and [0070]  As described, a person could realize the comparison using mathematical computations using a paper and pencil.  
Accordingly, the claim recites abstract ideas.
The judicial exceptions is not integrated into a practical application.  In particular, claim 1 recites the additional features of, “collecting first environmental data of current environment in a space; … controlling one or more equipment in the space according to the environment scene state of the current environment in the space; … obtaining a first eigenvalue parameter according to the first environmental data; collecting second environmental data of the space at different environment scene states; obtaining a plurality of second eigenvalue parameters of the space at the different environment scene states according to the second environmental data; and 	… wherein the second environmental data include a plurality of environmental data ranges, and each of the plurality of second eigenvalue parameters includes a numerical range.”  
Integration into a practical application requires an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. 2019 PEG at 53.
The collecting and obtaining limitations are pre-solution steps of necessary gathering data for use in the claimed method. See, for example, In re Meyers, 688 F.2d 789, 794; 215 USPQ 193, 196-97 (CCPA 1982) (Testing a system for a response, the response being used to determine system malfunction.); and Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015) (presenting offers and gathering statistics amounted to mere data gathering). The controlling limitation, in turn, is a post-solution activity, without imposing a meaningful limit.  The controlling limitations does not specify what equipment is being controlled and how the equipment is being controlled based on the environmental scene state that is determined.  Thus, such limitation does not integrate the identified abstract idea into a practical application.
In view of the foregoing, the additional limitations are not sufficient to demonstrate integration of a judicial exception into a practical application.  
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
The collecting and the obtaining limitations are mere data gathering of information or sensor readings without providing significantly more. For example, US Patent No. 6,439,469 B1 to Gruber et al. describes in Column 2, lines 65-67 “…the inside temperature T_int—is measured and supplied to the predictive controller 1.”  Also, Column 3, lines 21-23 provides “In the case of room temperature measurement, two functions are involved: the monitor 12 and the parameter adaptation in the adaptive module 13.” Gruber also describes in Column 3, line 54 to Column 4, line 3 “The room occupancy forecast module 11 correspondingly delivers the room occupancy calculated in advance in the form of a 0 (not occupied) −1 (occupied) sequence (FIG. 4). For this, the module requires the current time, the profile of the week, and the sampling times T_sim and Ts.  The numbers above the time axis in FIG. 4 are those values which assume the flow variable i during an optimizing cycle. For every time point required, it is detected whether the room is occupied or not occupied. A possible occupancy profile is given in the lowest part of FIG. 4…at the time points greater than equal to n1, it is advantageously tested as to whether the next time point lies within an occupancy period.”  Furthermore, Strelec et al. (US Patent Publication No. 2014/0027103 A1) describes that the obtaining limitations are simple data gathering functions such as Paragraph [0027] which describes “…TaT can be the target temperature for the zone; Ta can be the actual temperature of the zone; To can be the ambient temperature of air being supplied to the thermal comfort system; and p1, p2, p3, and p4 can be coefficients of the regression model.” In Strelec, Paragraph [0028] describes “The method can include initializing the regression model by setting p2, p3, and p4 to zero and entering a cooling rate of the thermal comfort system (e.g., five degrees Fahrenheit per hour) for pi; and solving for tpred to obtain an initial calculated cooling time when the zone will reach the target temperature. As such, the regression model can be initialized by specifying the target temperature for the zone, the actual temperature of the zone, and the cooling rate of the thermal comfort system.” Strelec also describes in Paragraph [0039] “In an example, an eigenvalue associated with (TaT−Ta) can be selected that is larger than an eigenvalue associated with (TaT−Ta)2 and (TaT−To). As such, the coefficient of the regression model associated with (TaT −Ta) (e.g., p1) can be updated sooner than the coefficients of the regression model associated with (TaT −Ta)2 (e.g., p2) and (TaT −To) (e.g., p3), because the eigenvalue associated with (TaT −Ta) and the coefficient of the regression model p1 is larger, relative to eigenvalues associated with remaining coefficients of the regression model (e.g., p2, p3).”  US Patent Publication No. 2019/0368762 to Kim et al. describes “FIG. 1 illustrates exemplary feedbacks collected in a building to which control of an air conditioner”.   US Patent Publication No. 2020/0041965 A1 to Patel et al. describes in Paragraph [0046] “The first control action in the sequence is implemented and the optimization problem is solved again at the next time step after new measurements are obtained.”.
In view of the foregoing, in accord with MPEP 2106.05(d), simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception does not qualify the claim as reciting “significantly more”. Therefore, the additional claimed features do not amount to significantly more and the claim is not patent eligible.
Regarding claim 4, this claim recites “determining whether or not the second environmental data of the space is changed; and updating the plurality of second eigenvalue parameters according to the second environmental data in a case that the second environmental data of the space is changed”.  For similar reasons as those presented in claim 1, the determining function is a mental process, thus, an abstract idea.  Under their broadest reasonable interpretation, the limitations of the updating does not add more than an insignificant extra-solution activity and does not provide significantly more than the abstract idea as explained in independent claim 1. Thus, claim 4 is not patent eligible.
Regarding claim 5, similar to claim 1, this claim recites additional obtaining limitations, which do not integrate the judicial exceptions into a practical application and do not amount to significantly more.  The performing limitation to obtain a data mathematical model does not add more than an insignificant extra-solution activity and does not provide significantly more.  The calculating function is a mathematical concept, which amounts to an abstract idea.  Thus, claim 5 is not patent eligible.
Regarding claim 6, this claim further defines mathematical concepts of discretizing and calculating and a mental process of determining. There are no additional limitations in the claims to apply, rely on, or use the judicial exception in a manner that would impose a meaningful limit on the judicial exception, such that claim 6 is not more than a drafting effort designed to monopolize the exception.  Accordingly, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, claim 6 is not patent eligible.
Regarding claim 7, this claim is also directed to a mathematical concept without integrating the concept into a practical application and amounting to significantly more.  Thus, claim 7 is not patent eligible.
Regarding claim 8, this claim recites determining function, which is a mental process indicative of an abstract ides.  The generating and transmission functions are simple output of signals without integrating the judicial exceptions into a practical application and amounting to significantly more.  Thus, claim 8 is not patent eligible.
Regarding claim 9, this claim is also directed to a mental process without integrating the concept into a practical application and amounting to significantly more.  Thus, claim 9 is not patent eligible.
Regarding claims 10-12, these claims are directed to further defining the mental processes claimed in claim 1.  Thus, claims 10-12 are not patent eligible.
Regarding independent claim 15, this claim recites features implemented by similar structure and functions as those of the method of claim 1 with substantially the same limitations.  Therefore, the rejection applied to claim 1 above also applies to independent claim 15. Independent claim 15 is not deemed patent eligible.
Regarding claims 18 and 21, these claims recite features implemented by similar structure and functions as those of the method of claims 4 and 8, respectively, with substantially the same limitations.  Therefore, the rejection applied to claims 4 and 8 above also applies to claims 18 and 21, respectively. Claims 18 and 21 are not deemed patent eligible.
Regarding claims 20 and 22, these claims features implemented by similar structure and functions as those of the method of claims 7 and 9, respectively, with substantially the same limitations.  Therefore, the rejection applied to claims 7 and 9 above also applies to claims 20 and 22, respectively. Claims 20 and 22 are not deemed patent eligible.
Regarding claim 19, similar to claim 1, this claim recites additional obtaining limitation, which do not integrate the judicial exceptions into a practical application and do not amount to significantly more.  The storing of such parameters does not apply the judicial exception in some other meaningful way and is a function that is simply incidental to the equipment regulation device.  It is a nominal and tangential addition to the claim.  See Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715-16, 112 USPQ2d 1750, 1755 (Fed. Cir. 2014) (restricting public access to media was found to be insignificant extra-solution activity); Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1242, 120 USPQ2d 1844, 1855 (Fed. Cir. 2016) (in patents regarding electronic menus, features related to types of ordering were found to be insignificant extra-solution activity). The obtaining and the storing limitations do not amount to significantly more.  The calculating function is a mathematical concept, which amounts to an abstract idea.  Thus, claim 19 is not patent eligible.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent Publication No. 2011/0096630 A1 to Park et al. describes a method for estimating a target range error in an active sonar system, the method comprising: setting a search range boundary (R.sub.s) of a target for range error estimation, under initial conditions of a 1-way target detection time (T.sub.sonar) and a detection target range (R.sub.sonar) detected by an active sonar (a); inputting environmental data of an area where the target is located (b); predicting a multipath eigenray time (T.sub.path(i,j,k)) and a multipath eigenray pressure (P.sub.path(i,j,k)) at each multipath (k), range (j) and depth (i) within the search range boundary (R.sub.s), by detecting multipath eigenrays reflected from the target (c); filtering the detected multipath eigenrays so as to extract a dominant or first arrival path time (R.sub.path(i,j)) among the detected multipath eigenrays (d); searching a horizontal range (R(i)) corresponding to a matching time (T.sub.path(i)), the matching time that the filtered dominant or first arrival path time (T.sub.path(i,j)) matches the target detection time (T.sub.sonar) detected at each depth (i) (e); and calculating a target range error (R.sub.error(i)) between the searched horizontal range (R(i)) corresponding to the matching time (T.sub.path(i)), and the detection target range (R.sub.sonar) calculated based on the detected target detection time (f).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M. CHOI whose telephone number is (571)272-1473.  The examiner can normally be reached on Monday - Friday 7:30 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALICIA M. CHOI/Patent Examiner, Art Unit 2117